DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 21 recites “lack antiphase boundary defects” in line 1.  The claim is unclear as to what is present in solar cell.  The negative limitation suggests that some defects are not present, however any structure could have more defects, therefore every structure lacks the defects that it does not have.  The limitation is therefore unclear as to the metes and bounds of the claim because the claim does not convey the quantity of defects present.  
 Lack (noun) 1) deficiency or absence of something needed, desirable, or customary.  2) something missing or needed.
Lack (verb) 3) to be without or deficient in
Claim 21 recites “the solar cells that use the silicon substrate” in lines 1 and 2.  The claim is unclear as to whether or not solar cells are present.  
The preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, therefore the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., MPEP 2112.02.II.
The claim does not establish that any solar cell is present nor does the claim establish a process of making a solar cell.  The claim is explicitly and specifically directed towards a method of patterning a substrate, said substrate may be used to form a solar cell, but the claim does not establish a solar cell is present.  A claim is only limited by positively recited element, the manner in which the substrate is utilized is not germane to the issue of patentability, MPEP 2115.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 5, 6, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wann (US 2011/0306179) in view of Shuskus (US 5252512).
Regarding claim 1.
Wann teaches amethod for patterning and etching a silicon substrate (10) that is capable of III-V epitaxial growth (40) (fig1-7) (paragraph 14-24) comprising the step of 3 (paragraph 20) and further comprising the step of patterning v-grooves (18) on the silicon substrate (10)(fig 2a) and wherein the silicon substrate is oriented in the (001) (paragraph 13) direction and the v-grooves (18) are patterned in the (110) direction before etching (paragraph 15) (fig 2b).
Wann does not teach the III-V elemental ratio or MOCVD temperature,
Shuskus teaches the III-V material comprises a molar ratio of a group V element to a group III element of from 10 to 5000 (column 3 lines 23-35) and the III-V material comprises a MOCVD deposition temperature of 650 C (column 3 lines 23-35)
It would have been obvious to one of ordinary skill in the art to use an element ratio of 11.7 in order to arrive at the proper growth parameters that will suppress nucleation and growth of crystallographic defects that lead to further degradation of the surface morphology.  Further, it would have been obvious to one of ordinary skill in the art to use an MOCVD temperature of 650 C in order to arrive at the proper growth parameters that will suppress nucleation and growth of crystallographic defects that lead to further degradation of the surface morphology. (Shuskus column 1 lines 60-65)
 Regarding claim 5.
Wann teaches the v-grooves (18) on the silicon substrate (10) comprise (001) facets (fig 2a,2b,3) (paragraph13-16).
Regarding claim 6.
Wann teaches the v-grooves (18) on the silicon substrate (10) comprise (001) facets and have not been etched to pyramids (fig 2a).
Regarding claim 7.
Wann teaches a layer (22) of an oxide or SiNx is on the (001) facets of the v-grooves (fig 4b) (paragraph 18). 
Regarding claim 8.
 Wann teaches a method for epitaxial growth of a III-V material (40) on a silicon substrate (10) comprising patterning v-grooves (18) on the silicon substrate (10) (fig 2a); and treating the silicon substrate (10) with AsH3 (paragraph 18), and epitaxially growing a III-V material on (001} and {111} surfaces of the silicon substrate (10) (fig 3) (paragraph 14-22).
Wann does not teach the III-V elemental ratio or MOCVD temperature,
Shuskus teaches the III-V material comprises a molar ratio of a group V element to a group III element of from 10 to 5000 (column 3 lines 23-35) and the III-V material comprises a MOCVD deposition temperature of 650 C (column 3 lines 23-35)
It would have been obvious to one of ordinary skill in the art to use an element ratio of 11.7 in order to arrive at the proper growth parameters that will suppress nucleation and growth of crystallographic defects that lead to further degradation of the surface morphology.  Further, it would have been obvious to one of ordinary skill in the art to use an MOCVD temperature of 650 C in order to arrive at the proper growth parameters that will suppress nucleation and growth of crystallographic defects that lead to further degradation of the surface morphology.
Regarding claim 11.
Wann teaches the III-V epitaxial growth comprises nucleation of the
III-V material with registry between pairs of intersecting {111} surfaces (20) of the silicon substrate (10) (fig 2a,3,7a)
  Claims 13 through 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Li (US 9508890) in view of Wann (US 2011/0306179)  in view of Shuskus (US 5252512).
Regarding claim 13.
Li teaches forming a solar cell comprising III-V growth (50) on a silicon substrate (10) (fig 4) (column 9 lines 50-65).
Li does not teach V grooves in the substrate
Wann teaches a method for patterning and etching an unpolished silicon substrate (10) that is capable of III-V epitaxial growth (40) (fig 1-7) (paragraph 14-24).
It would have been obvious to one of ordinary skill in the art to provide V grooves in the substrate in order to reduce stacking faults.
Li in view of Wann does not teach the III-V elemental ratio or MOCVD temperature,
Shuskus teaches the III-V material comprises a molar ratio of a group V element to a group III element of from 10 to 5000 (column 3 lines 23-35) and the III-V material comprises a MOCVD deposition temperature of 650 C (column 3 lines 23-35)
It would have been obvious to one of ordinary skill in the art to use an element ratio of 11.7 in order to arrive at the proper growth parameters that will suppress nucleation and growth of crystallographic defects that lead to further degradation of the surface morphology.  Further, it would have been obvious to one of ordinary skill in the art to use an MOCVD temperature of 650 C in order to arrive at the proper growth parameters that will suppress nucleation and growth of crystallographic defects that lead to further degradation of the surface morphology.
Regarding claim 14.
Wann teaches the silicon substrate (10)is oriented in the (001) (paragraph 13) direction and the v-grooves (10) are patterned in the {110} direction before etching (paragraph 15) (fig 2b).
Regarding claim 15.
Wann teaches the v-grooves (18) on the silicon substrate (10) comprise (001) facets (fig 2a,2b,3) (paragraph13-16).
Regarding claim 16.
Wann teaches the v-grooves (18) on the silicon substrate (10) comprise (001) facets and have not been etched to pyramids (fig 2a).
Regarding claim 17.
Wann teaches treating the silicon substrate with AsH3 (paragraph 20).
Regarding claim 18.
Wann teaches a layer (22) of an oxide or SiNx is on the (001) facets of the v-grooves (fig 4b) (paragraph 18).
Regarding claim 21.
Wann teaches the cells lack antiphase boundary defects (a species of stacking fault) (paragraph 4).
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 
The applicant argues that a prima facie case of obviousness can be rebutted by evidence showing that the prior art does not necessarily possess the characteristics of the claimed product.
The applicant does not provide rebutting evidence.
The applicant argues that the obviousness of the invention as a whole must be determined, not just the pieces thereof.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a compound with particular properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant will note that the examiner demonstrate the obviousness of the claimed invention, not just the pieces thereof, in the rejection above where the examiner rejected each element of the whole claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues that a compound and the properties thereof are inseparable and the examiner has failed to prove that the obvious compound has all of the properties of the compound claimed by the applicant.
The applicant does not claim a compound with particular properties, rather the applicant claims a compound formed in a particular manner.  Further, as shown in the rejection above, the compound formed in the manner claimed is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817